Citation Nr: 0835305	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(Appellate consideration of the issue of entitlement to 
service connection for diabetes mellitus, including as 
secondary to Agent Orange exposure, is deferred, and will be 
the subject of a separate, later decision of the Board).


REPRESENTATION

Appellant represented by:	Donald V. Orlandoni, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had active service from April 1972 to September 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.

A note in the file indicates that the veteran did not appear 
for a June 2007 Travel Board hearing.

The veteran's claim for entitlement to service connection for 
diabetes mellitus is based on exposure to herbicide agents.  
A response from the National Personnel Records Center (NPRC) 
noted that while they were unable to determine whether the 
veteran had in-country service in Vietnam, the NPRC was able 
to confirm that the veteran served aboard the USS Sacramento 
in the official waters of the Republic of Vietnam, to include 
various periods from September 1, 1972, to March 13, 1973.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagreed with the 
Court's decision in Haas and appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

Although the U.S. Court of Appeals for the Federal Circuit 
reversed and remanded the August 16, 2006 decision issued by 
the U.S. Court of Appeals for Veterans Claims (Haas v. Peake, 
525 F.3d. 1168 (Fed. Cir. 2008)), the Secretary's stay 
remains in effect until such time as the Federal Circuit 
issues its mandate in Haas, or some other judicial action is 
taken regarding the stay.  Because the issue of entitlement 
to service connection for diabetes is based on exposure to 
herbicides, action on that issue must be deferred pending 
judicial action regarding the stay.  Once a final decision is 
reached regarding the stay, the Board will adjudicate the 
issue of entitlement to service connection for diabetes 
mellitus.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2004 the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
service personnel records and VA medical records.  The Board 
has considered whether the veteran should be scheduled for 
additional VA examination for a medical opinion regarding a 
possible relationship between the disability on appeal and 
the veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide this claim as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

A November 1972 service treatment record noted that the 
veteran had been drinking, had come back to the ship late, 
and had been beaten by fellow service members.  It was noted 
that the veteran was anxious and wanted to get off the ship.  
The impression included anxiety secondary to assault.  A June 
1973 record noted that the veteran presented to the emergency 
room with a history of drug ingestion.  Mental status was 
intact, and there was no evidence of any drug effect.  A 
November 1973 record observed that the veteran was having 
violent dreams-it was noted that the veteran would be having 
a follow-up psychiatric evaluation.  An April 1974 
psychiatric clinic note stated that the veteran had no 
psychopathology noted.  The veteran's September 1974 service 
separation examination reveals that clinical evaluation of 
the psychiatric system was reported as normal.

At a March 1991 VA examination, the veteran complained of 
psychological problems due to readjustment from military 
service since 1974.  There were no psychiatric examination 
findings reported.

At a June 2004 VA initial assessment and physical, 
examination revealed that the veteran's affect was variable 
and appropriate.  The depression screen was reported as 
normal.

The veteran indicated in his June 2006 substantive appeal 
that he had PTSD due to helping remove many wounded veterans 
from DaNang by helicopter.  The veteran does not contend that 
he engaged in combat activity with the enemy, so as to 
warrant application of 38 C.F.R. § 1154(b) (West 2002).

Nevertheless, the competent evidence fails to include a 
current diagnosis of PTSD, and service connection for this 
claimed disability must be denied.  VA records associated 
with the claims file do not reflect that the veteran takes 
any medications for psychiatric disability.  Absent evidence 
of a current disability, an award of service connection is 
not appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issue, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as rendering a medical diagnosis or 
providing a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


